DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, 21, 22, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to base claim 8, “the elongate member” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallara et al. (2002/0188301). Dallara et al. disclose, at in least in figures 4a-6 and 13-16 and paragraphs [0031] to [0036], [0040] and [0041]; an insertion device, comprising: an elongate member (104) including a proximal end portion, a distal end portion and defining a lumen therethrough, the elongate member including a curved portion between the proximal end portion and the distal end portion, the distal end portion configured to frictionally couple (via friction between 104 and 112 and friction between 112 and 10) a tissue anchor (e.g., 10) thereto such that a first portion of the tissue anchor is disposed outside of the lumen defined by the elongate member (e.g., as shown in fig. 5b, wherein the anchor is fully outside of the lumen) and a second portion of the tissue anchor is disposed within the lumen defined by the elongate member when the tissue anchor is coupled to the elongate member (and when the anchor is partially deployed from the lumen as the elongate member is moved proximally, as described in para. [0034]).  (In other words, the second portion of the anchor is disposed in the lumen, and the first portion is outside of the lumen, when the insertion device is in an anchor deployment configuration between the configurations shown in figures 4a and 5a.) with the proximal end portion including a handle (102) defining a longitudinal axis, and a stylet (110) having a proximal end portion and a distal end portion and being configured to move from a first position to a second position with respect to the elongate member, the stylet being fixedly coupled to the handle and configured to engage the tissue anchor to remove the tissue anchor from the elongate member such that a longitudinal axis defined by the tissue anchor is disposed at an angle with respect to the longitudinal axis defined by the handle (e.g., as shown in fig. 5a), where the distal end portion of the stylet is configured to extend outside of the distal end portion of the elongate member when the stylet is in its first position (as seen in fig. 5a), where the distal end portion of the stylet is configured to contact a proximal end portion of a tissue anchor when the stylet is moved from its second position to its first position (as seen in fig. 4b), where the handle is slidably coupled to the proximal end portion of the elongate member, the handle having at least one groove (e.g., for receiving element 182 as seen in figs. 5a and 6), the proximal end of the elongate member includes a coupling member (170) having at least one protrusion (182) configured to engage the at least one groove or a coupling member (170) coupled to the proximal end portion of the elongate member, the coupling member including a coupling portion extending proximally therefrom, the coupling portion defining at least one protrusion, and wherein the handle is configured to engage the at least one protrusion of the coupling portion.
Dallara et al. also disclose a method of inserting a tissue anchor (e.g., 10)  into a body of a patient, comprising: coupling the tissue anchor to a distal end portion of a stylet (110) of an insertion device; the insertion device including a sheath (112) having a proximal end portion and distal end portion and defining a lumen, at least a portion of the stylet being disposed within the lumen, at least a portion of the tissue anchor being disposed outside of the lumen; inserting the insertion device into the body while the at least a portion of the tissue anchor is disposed outside of the lumen; moving the stylet of the insertion device proximally such that a portion of the tissue anchor contacts a portion of the sheath so that the tissue anchor is decoupled from the stylet (according to page 6, claim 15 of Dallara et al.); and removing the insertion device from the body, wherein the coupling of the tissue anchor includes moving the stylet to its first position such that a distal end portion of a stylet extends beyond the distal end portion of the sheath, and wherein the decoupling of the tissue anchor includes moving the stylet from its first position to a second position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dallara et al. (2002/0188301). Dallara et al. disclose the invention substantially as claimed, but do not disclose that the curved portion of the elongate member has a radius of curvature of approximately 1.1 inches. Nevertheless, it would have been a matter of obvious design choice to size the device, so that it has a radius of curvature as claimed. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level ordinary skill in the art. In re Rose.
Claims 8, 12, 22, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dallara et al. (2002/0188301) in view of McDevitt et al. (6,319,252).  Dallara et al. disclose the invention substantially as claimed.  Dallara et al. disclose, at in least in figures 4a-6 and 13-16 and paragraphs [0031] to [0036], [0040] and [0041]; a device, comprising: a sheath (112) having a proximal end portion, a distal end portion, and defining a lumen therethrough, wherein an axis defined by the proximal end portion of the sheath is disposed at an angle with respect to an axis defined by the distal end portion of an elongate member; a stylet (110) having a proximal end portion and a distal end portion, at least a portion of the stylet disposed within the lumen of the elongate member, the stylet being slidably coupled to the sheath such that the stylet is configured to move from a first position to a second position with respect to the elongate member; and a tissue anchor (e.g., 10) configured to be removably coupled to the stylet, at least a portion of the tissue anchor being disposed outside of the lumen defined by the sheath when the tissue anchor is coupled to the stylet (e.g., as shown in fig. 5b), wherein the distal end portion of the stylet (a “pointed distal end") is configured to pierce a filament received in a tissue anchor when the insertion device is in its first configuration, wherein the tissue anchor defines a lumen, the lumen defined by the tissue anchor being configured to receive at least a portion of the stylet, wherein a proximal end portion of the tissue anchor is configured to contact the distal end portion of the sheath when the tissue anchor is coupled to the stylet and the stylet is moved from its first position to its second position, wherein the entire tissue anchor is configured to be disposed outside of the lumen defined by the sheath when the tissue anchor is coupled to the stylet, wherein the tissue anchor includes a first projection (e.g., barb 14) and a second projection (e.g., another barb 14),  wherein the tissue anchor is configured to be frictionally coupled to the stylet (when the stylet is engaged with the lumen of the tissue anchor); wherein the distal end portion of the stylet includes a first portion (proximal of the tip) having a size and a second portion (the tip) having a size, the size of the first portion being larger than the size of the second portion; and wherein the distal end portion (at the tip) of the stylet includes a tapered portion (i.e., “pointed distal end”).
However, Dallara et al. do not explicitly disclose that the distal end portion of the sheath has a size smaller than a size of a proximal portion of the tissue anchor such that the distal end portion of the sheath is configured to contact the proximal end portion of the tissue anchor when the stylet is moved from the first portion to the second position to remove the tissue anchor from the stylet. McDevitt et al. teach, at least in figures 1-5 and col. 5, line 60 to col. 6, line 5, a distal end portion (400) of a sheath having a size smaller than a size of a proximal portion of a tissue anchor (10) such that the distal end portion of the sheath is configured to contact the proximal end portion of the tissue anchor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of McDevitt et al., to modify the sheath of Dallara et al., so that the distal end portion of the sheath has a size smaller than a size of a proximal portion of the tissue anchor such that the distal end portion of the sheath is configured to contact the proximal end portion of the tissue anchor when the stylet is moved from the first portion to the second position to remove the tissue anchor from the stylet.  Such a modification would allow a pushing force from sheath to be safely applied to the proximal end of the tissue anchor and prevent damage to the tissue anchor.
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dallara et al. (2002/0188301) in view of Beyar et al (5,520,700). Dallara et al. disclose the invention substantially as claimed, but do not disclose inserting a filament into an aperture defined by the tissue anchor prior to coupling the tissue anchor to the stylet. Beyar et al. teach, at least in figures 2-4, 6, and 12-18 and col. 3, lines 13-35 and col. 4, lines 24-26; a method with an inserter device, the method including inserting a filament (20) into an aperture (e.g., 14b) defined by a tissue anchor (e.g., 14’) prior to coupling the tissue anchor to a stylet (16). It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Beyar et al., to modify the method of Dallara et al., so that a filament is inserted into an aperture defined by the tissue anchor prior to coupling the tissue anchor to the stylet. Such a modification would conveniently allow a tissue anchor and a filament to be inserted together into a patient for fixing a bladder neck and proximal urethra to the pubic bone.
Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dallara et al. (2002/0188301) in view of McDevitt et al. (6,319,252), and further in view of Beyar et al (5,520,700). Dallara et al. in view of McDevitt et al. disclose the invention substantially as claimed, but do not disclose that the tissue anchor is coupled to an implant. Beyar et al. teach, at least in figures 2-4, 6, and 12-18 and col. 3, lines 13-35 and col. 4, lines 24-26; a method with an inserter device, the method including inserting a filament (20) into an aperture (e.g., 14b) defined by a tissue anchor (e.g., 14’) prior to coupling the tissue anchor to a stylet (16), wherein the tissue anchor is coupled to an implant (filament 20). It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Beyar et al., to modify the method of Dallara et al. in view of McDevitt et al., so that a filament is inserted into an aperture defined by the tissue anchor prior to coupling the tissue anchor to the stylet, and so that the tissue anchor is coupled to an implant.  Such a modification would conveniently allow a tissue anchor and a filament to be inserted together into a patient for fixing a bladder neck and proximal urethra to the pubic bone.

Response to Amendment
Applicant’s arguments with respect to claims 1-8, 12-16, 21,22, and 25-29 have been considered but are moot in view of new and restated grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771